IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RODERICK HAYGOOD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1047

STATE OF FLORIDA,

     Appellee.
_________________________/

Opinion filed September 26, 2014.

An appeal from the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Roderick Haygood, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, Criminal
Appeals, Jay Kubica, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.